                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


BRIAN IVAN GILSON,

                  Plaintiff,

      v.                                         Case No. 18-cv-1121-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                  Defendant.


  ORDER APPROVING STIPULATION FOR REMAND (DKT. NO.23), AND
  REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42. U.S.C. §405(g)


      On February 22, 2019, the parties filed a stipulation for remand for

further proceedings pursuant to sentence four of 42 U.S.C. §405(g). Dkt. No.

23. The court APPROVES the stipulation for remand, and ORDERS that:

      The case is REMANDED to the Commissioner of Social Security. On

judicial remand, the Administrative Law Judge will reevaluate the claimant’s

impairments in accordance with 20 CFR §§ 404.1520(a)(4)(ii), 404.1521,

404.1522, 416.920(a)(4)(ii), 416.921, and 416.922; reevaluate the opinion

evidence pursuant to 20 CFR §§404.1527and 416.927; reassess the claimant’s

symptoms in accordance with SSR 16-3p; reassess the residual functional

capacity in accordance with SSR 96-8p; and, if warranted, obtain vocational

expert evidence and determine whether the vocational expert evidence is




                                       1
consistent with the Dictionary of Occupational Titles pursuant to Social

Security Ruling 00-4p.

      Dated in Milwaukee, Wisconsin this 26th day of February, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                       2
